Citation Nr: 1041546	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been submitted to reopen 
the issue of entitlement to service connection for a back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

In May 2010, the Veteran submitted additional evidence consisting 
of VA treatment records which are relevant to his claim to reopen 
the issue of entitlement to service connection for a back 
disorder.  In October 2010, the Veteran's representative provided 
a waiver of his right to have the RO readjudicate his claim with 
the additional evidence.  See 38 C.F.R. § 20.1304(c) (2010).  In 
addition, the Veteran submitted private medical treatment records 
from July 1956.  However, those records are duplicates of records 
already received and reviewed by the RO in its most recent 
statement of the case; therefore, no waiver is required.  Last, 
the Veteran submitted a May 2010 private medical opinion which 
was not considered by the RO in its most recent statement of the 
case, but this evidence pertains to the Veteran's claim for aid 
and attendance, and is not relevant to his claim to reopen the 
issue of entitlement to service connection for a back disorder.  
See 38 C.F.R. § 20.1304(c) ("Evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue or 
issues.").  Thus, the absence of a waiver with regard to the May 
2010 private medical opinion does not prejudice the Veteran in 
this case, and the Board will proceed to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1979 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a back disorder 
because the evidence did not show a chronic back condition which 
was incurred during active duty service.  Although provided 
notice of that decision the same month, the Veteran did not 
perfect an appeal thereof.

2.  In March 1987 and April 1991 rating decisions, the RO denied 
the Veteran's claims to reopen the issue of entitlement to 
service connection for a back disorder.  Although provided notice 
of these decisions, the Veteran did not perfect an appeal 
thereof.

3.  Evidence associated with the claims file since the RO's April 
1991 decision, although new, is not material as it does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service 
connection for a back disorder is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the Veteran of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the Veteran is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
request that the Veteran provide any evidence in his possession 
that pertains to his claims based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the Veteran provide any evidence 
in his possession that pertains to his claims was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23,353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective May 
30, 2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the Board 
observes that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claims 
decided herein.  Letters sent to the Veteran throughout this 
appeal informed him that he should submit any evidence or 
information which might aid in substantiating his claims.  See 
Pelegrini, 18 Vet. App. at 120.

With regard to the Veteran's claim, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  After careful review of the claims file, the Board 
finds that letters dated in April 2009 and October 2009 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  The letters also requested that the Veteran provide 
enough information for the RO to request records from any sources 
of information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the letters provided 
notice in accordance with the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which requires notice as to the 
technical meanings of "new" and "material," as well as the 
reasons for the final prior denial.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Shinseki v. Sanders, 
129 S. Ct. 1696 (U.S. Apr. 21, 2009).

Turning to VA's duty to assist, in the case of a claim to reopen, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  
Nevertheless, VA has a duty, in order to assist claimants, to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In that regard, the Veteran's VA 
medical treatment records and identified private medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the RO did not provide the Veteran 
with a VA examination addressing the etiology of his back 
disorder.  However, as the Veteran's claim is not being reopened, 
it was not necessary to obtain a VA examination in this case.  38 
C.F.R. § 3.159(c)(4)(iii).  The Board finds that there has been 
compliance with the applicable development procedures, and there 
is no indication that there is additional available evidence to 
substantiate the Veteran's claim that has not been associated 
with the claims folder.  Thus, VA has met all statutory and 
regulatory duty to assist provisions.

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the record is ready for 
appellate review.

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a back disorder.

In a March 1979 rating decision, the RO denied service connection 
for a back disorder because the evidence did not show a chronic 
back condition which was incurred during active duty service.  
The Veteran did not perfect an appeal of the March 1979 rating 
decision.  Accordingly the RO's March 1979 rating decision is 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2010).  In February 1987, the Veteran filed 
a claim to reopen the issue of entitlement to service connection 
for a back disorder.  However, by a March 1987 rating decision 
and April 1987 notice letter, the RO denied the Veteran's claim 
to reopen.  The Veteran did not perfect an appeal of the March 
1987 rating decision; thus, it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Similarly, in April 1991, the Veteran filed another claim to 
reopen the issue of entitlement to service connection for a back 
disorder.  However, by an April 1991 rating decision and May 1991 
notice letter, the RO again declined to reopen the Veteran's 
claim.  In April 1992, the Veteran filed a notice of disagreement 
with regard to the April 1991 rating decision, and a statement of 
the case was issued in July 1992.  However, the Veteran failed to 
perfect his appeal of the April 1991 rating decision.  
Accordingly, it is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2005, the Veteran filed an informal claim to reopen the 
issue of entitlement to service connection for a back disorder.  
In July 2005, the RO sent the Veteran a letter requesting that he 
complete and submit a formal application for compensation.  The 
Veteran did not respond to the RO's letter.  In March 2009, the 
Veteran submitted another request to reopen his claim of 
entitlement to service connection for a back disorder.  In a July 
2009 rating decision, the RO declined to reopen the Veteran's 
claim based on a finding that no new and material evidence had 
been submitted.  The Veteran filed a timely notice of 
disagreement and perfected his appeal of the RO's July 2009 
rating decision.

Although the RO determined that new and material evidence was not 
presented to reopen the claim of entitlement to service 
connection for a back disorder, this decision is not binding on 
the Board.  Thus, the Board must first decide whether evidence 
has been received that is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis 
v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of whether 
new and material evidence has been received, furnishing a 
complete explanation as to its reasons and bases for such a 
decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the April 1991 rating 
decision is the last final disallowance of the Veteran's claim, 
the Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new 
and material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

The evidence of record at the time of the April 1991 rating 
decision consisted of the Veteran's service treatment records, 
private medical treatment records from July 1956 through August 
1956, and lay statements submitted by the Veteran.  The Veteran's 
service treatment records are negative for any diagnoses of or 
treatment for a back disorder.  Service treatment records dated 
from April 1945 through May 1945 reflect that the Veteran was 
admitted to the hospital with pain in his right kidney area.  
Examination of the muscular system was normal.  The Veteran 
underwent a cystoscopy and retrograde, and the diagnoses were 
renal calculus and hydronephrosis.  The Veteran was again 
admitted to the hospital in June 1946 with complaints of 
intermittent pain in the right lumbar region for the prior six 
months.  The Veteran noted that the pain became sharp and severe 
while he was in church in June 1946.  Examination of the muscular 
system was negative.  The Veteran underwent a cystoscopy and the 
diagnosis was right nephrolithiasis.  The Veteran's August 1946 
separation examination reflects that there were no 
musculoskeletal defects.

In an October 1950 application for hospital treatment or 
domiciliary care, the Veteran reported that he fell, striking his 
back in the dorsal area.  The diagnosis was contusion.  An x-ray 
was negative.

Private medical treatment records from July 1956 through August 
1956 reflect diagnoses of and treatment for a back disorder.  
Specifically, the Veteran reported that he worked at a nursery, 
and that three weeks before, he stooped to lift a wheelbarrow and 
had a sudden pain in his back.  X-rays of the lumbosacral spine 
showed possible first degree spondylolisthesis, second degree 
narrowing of the lumbosacral joint space, and a fairly acute 
lumbosacral angle.  The diagnosis was acute disc.

In various lay statements, the Veteran reported that he developed 
back pain during active duty service, and that he has had back 
pain since that time.  In a January 1979 statement, the Veteran 
stated that, while in church in Korea during active duty service, 
he had a sharp pain in his back and passed out.  He indicated 
that he awoke in a hospital, and that he has had nothing but 
trouble with his back since that time.  He stated that he had 
treatment for his back problems following service discharge from 
Dr. Kincaid, but that he has not been able to obtain those 
treatment records because Dr. Kincaid is deceased.  He also noted 
treatment from another doctor who allegedly informed him that he 
would not be able to work again, but indicated that the doctor 
was also deceased and that his records were no longer available.  
He stated that his back has continued to bother him since 
service.  In an April 1991 claim form, the Veteran stated that he 
was hospitalized for a kidney stone during active duty service, 
and that he was also treated for back pain.  He stated that he 
has had back problems since that time.

Since the April 1991 rating decision, the RO has received 
additional post-service treatment records and additional 
statements by the Veteran.  VA treatment records from March 1979 
through March 2009 are negative for any complaints of or 
treatment for a back disorder.  Private medical treatment records 
from December 2000 through October 2009 reflect that, in August 
2009, the Veteran reported that he had back problems originating 
from an injury sustained during service where he lost 
consciousness during a tour in Seoul, Korea in 1946 or 1947.  He 
noted that his back pain originated in service.  X-rays of the 
lumbar spine revealed moderate to severe degenerative arthritis 
of the lumbar spine with no evidence of compression deformity.  
The diagnosis was low back pain.  An August 2009 whole body scan 
revealed cervical degenerative changes and some minimal hyperemia 
along the PA region on the right.  The lower lumbar region was 
found to be normal.  In addition, VA treatment records from June 
2009 through June 2010 reflect a March 2010 complaint of chronic 
intermittent back pain.  The Veteran reported that he felt that 
is back pain should be service-connected, but denied any back 
pain at that time.  The diagnosis was chronic back pain.

The Veteran also submitted copies of private medical treatment 
records dated in July 1956, which note that the Veteran worked at 
a nursery and that, three weeks before, he had sudden pain in his 
back after lifting a wheelbarrow.  The diagnosis was acute disc.

In addition, the Veteran provided a lay statement in support of 
his claim.  In September 2009, the Veteran reported that his back 
"went out" during active duty service in Korea in 1946, and 
that the pain was so bad that it "put [him] out" and he awoke 
in the hospital.  He also stated that, three months after service 
discharge, his back went out again.

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has not been received to 
reopen the Veteran's claim of entitlement to service connection 
for a back disorder.  The evidence received since the April 1991 
rating decision is cumulative and redundant of the evidence of 
record at the time of the April 1991 rating decision, and does 
not show that the Veteran's current back disorder was incurred in 
or caused by active duty service; thus, the evidence does not 
relate to an unestablished fact necessary to establish the 
Veteran's claim.  Specifically, although new because they were 
not of record at the time of the RO's April 1991 rating decision, 
the VA treatment records and December 2000 through October 2009 
private medical treatment records submitted after the April 1991 
rating decision show continued complaints of and treatment for 
back pain.  While they note the Veteran's reports that his back 
pain originated during active duty service, the Veteran's 
statements are cumulative and redundant of the statements of 
record at the time of the April 1991 rating decision, and thus, 
are not new evidence.  The medical records provide no link 
between the Veteran's current back disorder and active duty 
service.  Accordingly, although the VA treatment records and 
December 2000 through October 2009 private medical treatment 
records received since the April 1991 rating decision are new 
because they were not previously submitted or considered by the 
RO, the evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection; namely, that the Veteran's current back 
disorder is related to service or to a service-connected 
disability.  38 C.F.R. § 3.156(a). 

In addition, the July 1956 private medical treatment records 
submitted by the Veteran after the April 1991 rating decision are 
duplicates of the July 1956 private medical treatment records of 
record and considered by the RO in previous rating decisions; 
thus, they are not new evidence.

The Board acknowledges the September 2009 lay statement that the 
Veteran submitted in support of his claim to reopen.  In essence, 
this statement indicates that the Veteran had back pain during 
service and back pain after service discharge, and that he 
believes his back pain should be service-connected.  However, 
this statement fails to reveal any new contentions, is redundant 
of the evidence of record at the time of the April 1991 rating 
decision, and thus is not new evidence.  Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).  Specifically, it mirrors the Veteran's 
January 1979 and April 1991 statements in which he reported that 
he had back pain during service and that has had back pain since 
that time.  Accordingly, the Veteran's September 2009 statement 
is not new and material evidence and it does not raise a 
reasonable possibility of substantiating the Veteran's claim.

The claim for service connection was denied in March 1979 because 
the evidence of record did not demonstrate a chronic back 
condition which was incurred during active duty service.  As the 
newly submitted evidence does not show that the Veteran's current 
back disorder was incurred during active duty service, the 
evidence does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim for entitlement to service connection for 
a back disorder is not reopened.

As new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt doctrine 
is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the claim for 
entitlement to service connection for a back disorder is not 
reopened.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


